          Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 BENNIE ANDERSON,                         :

          Petitioner                      :   CIVIL ACTION NO. 3:21-0136

     v.                                   :       (JUDGE MANNION)

                                          :
 SUPT. KEVIN KAUFFMAN,
                                          :
          Respondent


                                 MEMORANDUM

I.        Background

          Petitioner, Bennie Anderson, an inmate confined in the State

Correctional Institution, Huntingdon, Pennsylvania (“SCI-Huntingdon”), filed

the instant petition for writ of habeas corpus pursuant to 28 U.S.C. §2254.

(Doc. 1). The filing fee has been paid.

          Petitioner is confined pursuant to a judgment and conviction imposed

in October, 1979, in the Court of Common Pleas for Philadelphia County.

See Commonwealth v. Bennie Anderson, 461 A.2d 208 (Pa. 1983).

          Anderson files the instant §2254 petition but does not challenge his

conviction or sentence. (Doc. 1). Rather, he seeks release from prison due

to the serious risk COVID-19 poses to his health. Id. He claims that he has
      Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 2 of 7




“been incarcerated for over three decades” and has “numerous health

impairments, including a heart condition, high blood pressure, a serious

respiratory problem and has been hospitalized on numerous occasions

recently.” Id. Thus, he seeks to be released “to home confinement until the

risk of COVID-19 virus has been eradicated from the Pa. DOC prison

system.” Id.

      For the reasons that follow, the petition will be dismissed without

prejudice to Petitioner seeking state habeas corpus relief pursuant to 42 PA.

CON. STAT. §6502(a) from the Philadelphia Court of Common Pleas or

other relief from the Pennsylvania Department of Corrections (“DOC”). To

the extent one is needed, a certificate of appealability will be denied.



II.   Standard of Review

      This matter is before the court for screening. See 28 U.S.C. §2243.

The petition has been given preliminary consideration pursuant to Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts,

28 U.S.C. §2254 (applicable to §2241 petitions under Rule 1(b)); see also

Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D. Pa. 1979) (explaining that

Rule 4 is “applicable to Section 2241 petitions through Rule 1(b)”). Rule 4

provides in pertinent part: “If it plainly appears from the petition and any


                                     -2-
       Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 3 of 7




attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the

petitioner.” Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts.



III.   Discussion

       Anderson seeks habeas corpus relief in the form of a modification of

the sentence imposed by the Philadelphia County Court of Common Pleas.

Specifically, he seeks release on home confinement during the COVID-19

pandemic, because of his age and myriad health risks. While Anderson

resides within this district, thus providing the court with concurrent jurisdiction

over Anderson’s petition, he was sentenced in Philadelphia County which

lies within the Eastern District of Pennsylvania. See 28 U.S.C. §2241(d).

Nonetheless, and assuming without deciding that Anderson can seek his

temporary release due to COVID-19 in a habeas petition, he is first required

to exhaust his available state court remedies. See 28 U.S.C. §2254(b)(1);

see also Davis v. Kauffman, Civ. No. 1:21-CV-0277, 2021 WL 1225930 (M.D.

Pa. April 1, 2021) (dismissing state prisoner’s habeas petition due to his

failure to exhaust available state court remedies to address COVID-19

condition of confinement concerns); Massey v. Estock, Civ. No. 1:20-CV-


                                        -3-
      Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 4 of 7




271, 2020 WL 8224836, *2 (W.D. Pa. Nov. 2, 2020) citing Clauso v. Warden,

Civ. No. 20-5521, 2020 WL 2764774 (D. N.J. May 27, 2020); see also Malloy

v. Dist. Att’y of Montgomery Cnty., 461 F.Supp.3d 168 (E.D. Pa. 2020)

(dismissing state inmate’s COVID-19 habeas petition due to failure to

exhaust state court remedies through state trial court or appellate courts).

      Habeas corpus relief cannot be granted unless: 1) all available state

court remedies on the federal constitutional claims have been exhausted; 2)

there is an absence of available state corrective process; or 3) circumstances

exist that render such process ineffective to protect the rights of the

applicant. See 28 U.S.C. §2254(b)(1)(A). To exhaust a claim, a petitioner

must “fairly present” it to each level of the state courts. See Lines v. Larkins,

208 F.3d 153, 159 (3d Cir. 2000). It is the petitioner’s burden to demonstrate

that he has raised his claims in the proper state forums through the proper

state vehicles, not just that he raised a federal constitutional claim before a

state court at some point. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

There are only two grounds upon which exhaustion may be excused: (1) if

“there is an absence of available State corrective process,” or (2) if

“circumstances exist that render such process ineffective to protect the rights

of the applicant.” 28 U.S.C. §2254(b)(1)(B).




                                      -4-
      Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 5 of 7




      In this case, even assuming Anderson could bring a federal habeas

petition seeking a modification of his state imposed sentence based on his

conditions of confinement, federal habeas relief is unavailable because he

has not alleged or presented any proof showing that he exhausted available

state remedies or the lack of a state court remedy.

      In Pennsylvania, compassionate release, or deferment of sentence,

allows for the temporary placement of a state convicted inmate to a hospital,

long–term care nursing facility or hospice care location under electronic

monitoring provided certain requirements are met. See 42 PA. CON. STAT.

§9777. An inmate or person to whom the court grants standing to act on

behalf of the inmate may petition the sentencing court for such relief. Id.,

§9777(a)(2). Additionally, in order to obtain relief, a petitioner must make a

prima facie claim that his current facility lacks the resources to treat him or

that his illness compromises the collective health of the institution holding

him. Commonwealth v. Lightcap, 806 A.2d 449 (Pa. Super. 2002).

Alternatively, Anderson may file a state petition for writ of habeas corpus

pursuant to 42 PA. CON. STAT. §6502(a). In Pennsylvania, aside from

challenging the illegality of one’s confinement, “habeas corpus is available

to secure relief from conditions constituting cruel and unusual punishment,

even though the detention itself is legal.” Com. Ex rel. Bryant v. Hendrick,


                                     -5-
      Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 6 of 7




280 A.2d 110, 113 (Pa. 1971). As Anderson clearly states he is not attacking

his conviction or sentence in this habeas matter, but asserts his conditions

of confinement amount to cruel and unusual punishment due to his health in

face of the pandemic, he could file a state habeas petition to pursue the

claims he presents in this matter.

     Finally, a third alternative form of relief is available to Anderson via

Governor Wolf’s temporary program to reprieve sentences of incarceration

for those inmates who meet established criteria. See Daily Population Report

(4/14/21), https://www.cor.pa.gov/Pages/COVID-19.aspx. This program

“temporarily suspends the sentences of incarceration of those persons who

qualify and comply with supervision requirements for such length of time as

may be necessary” during the Commonwealth’s disaster emergency as a

result of COVID-19. Id. The Pennsylvania Department of Corrections’ Daily

Population Reports reflect how many inmates are granted reprieve releases

under the Governor’s program. See https://www.cor.pa.gov/Pages/COVID-

19.aspx (Daily Population Reports, last visited April 14, 2021). Whether

Anderson would qualify for such a reprieve is unknown.

     In conclusion, as more than one available state court remedy exists for

Anderson to pursue his request for temporary home confinement, the court

is barred from addressing Anderson’s petition.


                                     -6-
         Case 3:21-cv-00136-MEM-DB Document 5 Filed 04/15/21 Page 7 of 7




IV.     Conclusion

        For the foregoing reasons, Anderson’s petition for writ of habeas

corpus proceeding under 28 U.S.C. §2254 is denied without prejudice due

to his failure to exhaust his available state court remedies. A certificate of

appealability will not issue because reasonable jurists would not find it

debatable whether the petition states a valid claim of the denial of a

constitutional right and would agree that the court’s procedural disposition of

the claim to be correct. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

An appropriate order follows.


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: April 15, 2021
21-0136-01




                                      -7-
